Citation Nr: 0717589	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  00-03 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability of the 
cervical segment of the spine (C5-6 and C6-7), to include 
degenerative arthritis and discopathy.

2.  Entitlement to service connection for a growth (corn) on 
the left foot.

3.  Entitlement to service connection for blisters.

4.  Entitlement to service connection for degenerative 
changes of the left knee and distal femur.

5. Entitlement to service connection for a pulmonary 
disorder, to include chronic obstructive pulmonary disease 
(COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active duty for training from August 1983 to 
November 1983.  He had active military service from November 
1990 to June 2001.  He served in the Persian Gulf War from 
December 31, 1990, to May 9, 1991.  He also served for over 
19 years at other times with reserve components.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).  In February 2004, the Board 
remanded nine service connection claims to VA's Appeals 
Management Center (AMC) for additional development.  Since 
then, the AMC has granted service connection for lumbar spine 
degenerative disc disease with osteoarthritis, for post-
traumatic stress disorder (in lieu of dysthymic disorder), 
for a claimed skin disorder, and for keratoderma of the feet 
with tinea pedis.  The remaining issues are listed on the 
title page and have been returned to the Board for further 
appellate consideration.   

Service connection for a disability of the cervical spine 
(C5-6 and C6-7), to include degenerative arthritis and 
discopathy, is addressed in the REMAND portion of the 
decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  There is competent medical evidence that a growth (corn) 
of the left foot developed during active service. 

2.  A current disability manifested by blisters is not shown.

3.  A chronic disability manifested by left knee joint pains 
due to undiagnosed illness has been manifested to a degree of 
10 percent since the veteran returned from Southwest Asia.  

4.  There has been no evidence presented that suggests that 
left knee joint pains are the result of a supervening 
condition, willful misconduct, or that the condition was not 
incurred during active military service in Southwest Asia.  

5.  There is no competent evidence tending to relate left 
femoral enchondroma to active service or service-connected 
disability.  

6.  There is competent medical evidence that relates a 
pulmonary disorder, to include COPD to active service.


CONCLUSIONS OF LAW

1.  A left foot corn was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  Blisters were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).

3.  A chronic disability manifested by left knee joint pains 
due to undiagnosed illness is presumed to have been incurred 
in active military service.  38 U.S.C.A. §§ 1110, 1111, 1117, 
1118, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2006).

4.  Left femoral enchondroma was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).

5.  Emphysema and/or COPD were incurred in active military 
service.  38 U.S.C.A. §§ 1103, 1110, 1111, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.300, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided a notice 
letter in January 2001, February and December 2004, and in 
January 2006, which informed the veteran of what evidence is 
needed to substantiate the claims, what evidence he was 
responsible for obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  VA examination reports are associated with 
the claims files.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
subsequent to the initial adverse decision.  This normally 
requires a remand.  Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004).  In this case, the Board did remand the case 
in February 2004.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The RO will issue a rating decision that will effectuate the 
grant of service connection, assign appropriate disability 
ratings, and assign appropriate effective dates for those 
ratings.  The RO will provide the regulatory basis for 
assignment of the disability ratings and the effective dates.  
If the veteran is dissatisfied with any disability rating or 
effective date, he is invited to submit a notice of 
disagreement (NOD) in accordance with appeal instructions 
that will be furnished by the RO with its rating decision.  
Thus, the Board's grant of service connection will not result 
in unfair prejudice to the veteran.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Service connection requires competent evidence showing: (1) 
in-service incurrence or aggravation of a disease or injury; 
(2) the existence of a present disability; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Each disabling condition shown by service medical records 
(SMRs), or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.304(b); Cartright v. Derwinski, 2 
Vet. App. 24 (1991) (lay evidence alone may be sufficient to 
place the evidence in equipoise and thus, under 38 U.S.C. § 
5107, establish entitlement to benefits).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and certain chronic diseases, such as arthritis, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Left Foot Corn

A May 1994 VA Persian Gulf Registry examination report notes 
a two to three year history of cracked, scaly skin with 
deformed toenails.  

In February 1999, a VA dermatologist examined the left sole 
and found a corn, "which may be related to the inserts that 
he wears in his shoes."  A "corn" is a horny induration 
and thickening of the stratum corneum of the skin of the 
toes, caused by friction and pressure from poorly fitting 
shoes or hose; corns occur only on the toes, Dorland's 
Illustrated Medical Dictionary 378 (28th ed. 1994)).  

A January 2000 private dermatology evaluation notes thick, 
hyperkeratotic soles with evidence of old healing fissures.  
The relevant assessment was keratoderma (a horny skin, or 
covering, also called keratosis, keratyloma, and keratylosis, 
Dorland's Illustrated Medical Dictionary 878 (28th ed. 
1994)).  A corn of the left foot was not mentioned.

During a July 2003 videoconference hearing before the 
undersigned Veterans Law Judge, the veteran testified that 
the corn was still there but under control.  

In February 2004, the Board remanded the case for an 
examination to determine the nature of the disorder.  

June 2005 VA X-rays showed degenerative changes of the first 
metatarsal phalangeal joints, bilateral pes planus, bilateral 
hallux valgus, degenerative changes of the talar navicular 
joints, and old healed fractures of the left distal fibula 
and left great toe.  

During a February 2006 VA dermatology compensation 
examination, the veteran reported that while serving in the 
Persian Gulf in 1991, a keratoderma-like scale developed on 
the bottoms of his feet.  He treated the disorder with anti-
fungal creams, most recently Nizoral(r) cream, with no result.  
The dermatologist described a thick keratoderma on the 
bilateral volar aspects of the feet and indicated that the 
keratoderma did start during active service, but also stated 
that a good rationale for why it started and why it has 
persisted could not be provided.

In April 2006, VA's Appeals Management Center (AMC) granted 
service connection for keratoderma.  In November 2006, the 
AMC issued a supplemental statement of the case (SSOC) 
discussing the denial of service connection for a corn of the 
left foot on the basis of no evidence of the condition.   

While a VA dermatologist examined the left foot and clearly 
offered a diagnosis of a "corn" of the left sole in 
February 1999, no other examiner has commented on the corn; 
however, the veteran has testified credibly that the corn 
still exists.  His testimony is competent because a medical 
professional has made the diagnosis of a corn on the left 
foot and the veteran is merely reporting on a clearly visible 
symptom.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Thus, his testimony may help 
determine that the corn still exists.  

Because the evidence suggests that the left foot corn has co-
existed with keratoderma and because service connection has 
been granted for bilateral keratoderma of the feet, the Board 
will resolve any remaining doubt in favor of the veteran and 
find that it is at least as likely as not that a left foot 
corn, diagnosed by VA in 1999, began during active service. 

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is at least in 
equipoise.  Service connection for a corn of the left foot 
must therefore be granted.  

Foot Blisters

A May 1994 VA Persian Gulf Registry examination report notes 
a 3-year history of cracked, scaly skin with deformed 
toenails; however, a blister was not mentioned.  

An August 1996 VA dermatology consultation report notes that 
the veteran complained of fissuring and blisters over the 
metatarsal plantar surface.  The examiner found scaling and 
superficial fissures at the first metatarsals, but did not 
mention any blister.  The assessment was tinea pedis.  

In February 1999, a VA dermatologist examined the veteran's 
feet, but did not mention any blister.  In April 1999, the RO 
denied service connection for blisters of the feet.

In June 1999, the veteran testified before an RO hearing 
officer that blisters erupted at various places other than 
the feet, but then he took medication that cleared them up.  
He testified that after the medication ran out the blisters 
returned, but only to his feet.

A January 2000 private dermatology evaluation does not 
mention blisters.  

During a July 2003 videoconference hearing before the 
undersigned Veterans Law Judge, the veteran did not mention 
any blister.  

In February 2004, the Board remanded the case for an 
examination to determine the nature of a skin disorder, but 
did not specifically mention that the examiner was to report 
on any blisters.  

A June 2005 VA feet compensation examination report does not 
mention blisters.  

A February 2006 VA dermatology compensation examination 
report reflects that a rash existed, but does not mention 
blisters.  

No medical professional has provided evidence of blisters.  
Although the veteran reported blisters in 1996, none of his 
examiners has agreed.  The only report that mentions a 
complaint of blisters offers an assessment of tinea pedis. 

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence reflects that a 
current disability manifested by blisters does not exist.  
The Court has specifically disallowed service connection 
where there is no present disability:  "[c]ongress 
specifically limits entitlement for service connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of a present 
disability there can be no valid claim [for service 
connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection for blisters must therefore be 
denied.  

The Left Knee Joint and a Distal Femur 

An August 1994 private treatment report reflects that the 
veteran was seen for injury to his left knee when he hit it 
at work.  Prepatellar bursitis was treated with an Ace(r) wrap.  

In December 1997, the veteran reported disturbances and 
problems with his legs, knees, and feet.  He requested 
service connection for undiagnosed illnesses.

An April 1998 VA orthopedic compensation examination report 
reflects a small left knee subchondral cyst and a tumor or 
enchondroma of the distal femur.  The impressions were 
degenerative changes of the left knee medial joint 
compartment and enchondroma of the distal femur.  The 
examiner dissociated degenerative changes of the knee with a 
previous left knee contusion, reasoning that this was more 
likely arising of its own accord.  The examiner attributed 
the enchondroma to a benign tumor, but felt that further 
evaluation was needed.  

In June 1999, the veteran testified before an RO hearing 
officer that he did not injure the left knee, but that left 
knee pain began about the time he began wearing a brace for 
left foot drop (he was fitted with a Lido ankle/foot 
arthrosis (AFO) in December 1993).  

In April 2001, a VA orthopedic surgeon noted that left 
femoral enchondroma was first diagnosed in 1998.  The veteran 
had no complaint of femur pain.  The left hip had good range 
of motion.  X-rays showed no change in a calcified area of 
the distal femur.  Left knee joint spaces were well 
preserved.

During a July 2003 videoconference hearing before the 
undersigned Veterans Law Judge, the veteran testified that 
left knee arthritis was secondary to his back injury, that 
is, his lumbar spine surgery had changed the way he walked, 
because he needs a left foot brace and has a distinct limp.  

In February 2004, the Board remanded the case for an 
examination to determine the nature of any left knee and 
distal femur disability.  

A June 2005 VA orthopedic examination of the left knee 
revealed range of motion from zero to 120 degrees tenderness 
at the medial joint line, and crepitance.  June 2005 VA X-
rays showed minimal spurs of the patellar-femoral joint 
space, arterial vascular calcifications in the soft tissues, 
and enchondroma in the distal femoral shaft, unchanged from 
July 2001.  The X-ray impression was mild degenerative 
changes of the left knee.  Nevertheless, the June 2005 VA 
orthopedic examiner reported that the left knee joint X-rays 
were normal and concluded with, "I d[o] not see any 
diagnosis of the hip or knee other than that he has 
radiculopathy of the leg and is weak in those areas." 

Focusing on the left knee joint first, some medical evidence 
shows left knee degenerative changes, but, in June 2005, a VA 
examiner reviewed and rejected that evidence.  According to 
the June 2005, examiner, the X-rays are normal and there is 
no left knee diagnosis.  Because the June 2005 VA examiner is 
at least as persuasive as earlier examiners, the benefit of 
the doubt goes to the veteran.  Because the veteran seeks 
service connection for diagnosed and undiagnosed illnesses, 
and because there is no diagnosis to explain chronic left 
knee joint pains, service connection under 38 C.F.R. § 3.317 
must now be considered.  

VA compensation shall be paid for certain disabilities due to 
undiagnosed illnesses to veterans who exhibit objective 
indications of chronic disability [explained below] resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms listed in this regulation provided 
that such disability became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2006.  For purposes of this 
regulation, signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: (1) 
fatigue (2) signs or symptoms involving skin (3) headache (4) 
muscle pain (5) joint pain (6) neurologic signs or symptoms 
(7) neuro-psychological signs or symptoms (8) signs or 
symptoms involving the respiratory system (upper and lower) 
(9) sleep disturbances (10) gastrointestinal signs or 
symptoms (11) cardiovascular signs or symptoms (12) abnormal 
weight loss (13) menstrual disorders.  Supervening 
conditions, willful misconduct or affirmative evidence that 
the condition was not incurred during active military service 
in Southwest Asia will preclude payment of compensation under 
this section.  38 U.S.C.A. §§ 1113, 1117, 1118 (West 2002); 
38 C.F.R. § 3.317 (2006).

In materials published in the Federal Register when 38 C.F.R. 
§ 3.317 was issued, VA explained objective indications of 
chronic disability:

   Ordinarily, an objective indication is 
established through medical findings, i.e., 
"signs" in the medical sense of evidence 
perceptible to an examining physician.  However, we 
also will consider non-medical indications which can 
be independently observed or verified, such as time 
lost from work, evidence that a veteran has sought 
medical treatment for his or her symptoms, evidence 
affirming changes in the veteran's appearance, 
physical abilities, and mental and emotional 
attitude, etc.  

60 Fed. Reg. 6660, 6663 (1995).  

The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  He has left knee 
joint tenderness and crepitus with no current diagnosis which 
to attribute these symptoms.  In June 1999, he testified, 
"This knee right here hurts all the time."  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, a painful joint warrants at 
least a 10 percent rating.  Moreover, under § 4.59, 
"Crepitation either in the soft tissues such as the tendons 
and ligaments, or crepitation within the joint structures 
should be noted carefully as points of contact which are 
diseased.  Therefore, an undiagnosed illness has caused 
chronic left knee joint pains and crepitation that has been 
manifested to a degree of 10 percent for six months or more.  
There has been no evidence presented that suggests that these 
symptoms are the result of a supervening condition, willful 
misconduct, or that the condition was not incurred during 
active military service in Southwest Asia.  

The Court has stated, "the requirement that a veteran show a 
"nexus between the chronic disability and the undiagnosed 
illness" impermissibly adds a limitation to, rather than 
derives from, the statute and the regulation and thus runs 
afoul of Brown v. Gardner, 513 U.S. 115 (1994) (regulation 
imposing fault requirement where no such requirement is 
imposed by its implementing statute is invalid)."  
Neumann v. West, 14 Vet. App. 12, 22 (2000).

Although the veteran attributes left knee pains to his AFO or 
to altered gait due to his lumbar spine laminectomy, his 
opinion cannot be considered because he is not a trained 
medical professional.  Lay statements are competent evidence 
with regard to descriptions of symptoms of disease or 
disability or an injury, but when the determinative issue 
involves a question of medical diagnosis or causation, as 
here, only individuals possessing specialized training and 
knowledge are competent to render an opinion.  38 C.F.R. 
§ 3.159; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, his statements may determine when symptoms 
arose, but not why they arose.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  The regulatory requirements for presumptive service 
connection for chronic left knee joint pains have been met.  
Service connection is therefore granted for an undiagnosed 
illness manifested by chronic left knee joint pains.  

Turning to left femoral enchondroma, this tumor was found in 
1998.  There is no indication that it is a malignant tumor, 
or that it is it a brain, spinal cord, or peripheral nerve 
tumor.  Therefore, it is not a chronic disease within the 
meaning of 38 C.F.R. §§ 3.307, 3.309.  There is no indication 
that it was present in service or that it is secondary to any 
service-connected disability.  The veteran has not testified 
concerning any related symptom.  Indeed, it is asymptomatic 
and was detected only by X-ray.  Any pain in that area has 
been attributed to sciatica.  Because there is no competent 
link between active service and this tumor, and because there 
is no lay evidence of continuous symptomatology since active 
service (as there is no symptom), there is no basis to award 
service connection.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for a left femoral 
enchondroma is therefore denied.  

Pulmonary Disorder including COPD or Emphysema

The veteran's SMRs include periodic physical examinations at 
various times prior to November 1990, because he was in the 
National Guard for many years prior to Desert Storm.  None of 
these periodic examination reports, including a May 1990 
report, reflects COPD, emphysema, or obstructive airway 
disease.  Also, a May 1990 medical history questionnaire 
reflects that the veteran checked "no" to a history of 
asthma, chronic cough, chest pain, or shortness of breath.  
Possibly because the veteran underwent a periodic examination 
in May 1990, there is no additional examination report of 
record prior to return to active military service in November 
1990.  Thus, the May 1990 examination report serves as the 
entrance examination.  

The veteran underwent a release from active duty examination 
in April 1991.  That report clearly notes that a chest X-ray 
showed mild pulmonary emphysema.  Because there is no clear 
and unmistakable evidence that COPD preexisted active service 
and because the separation examination report indicates that 
COPD arose during active service, there is a presumption that 
emphysema was caused by active service.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 486 (1991) (a veteran "is 
entitled to service connection for a disease present in 
service unless the disease was noted in an examination report 
at the time of entrance into service or clear and 
unmistakable evidence shows that the veteran's disease pre-
existed service and was not aggravated thereby).  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b); see also VAOPGCPREC 3-2003; 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Because the veteran was sound at entry, the next issue is 
whether VA received the COPD claim since June 9, 1998.  The 
date of the claim is significant because for claims filed 
since June 9, 1998, a new statute, 38 U.S.C.A. § 1103 (2002), 
applies.  

The veteran submitted an original claim for benefits in 
December 1997.  He requested service connection under any 
provision allowing for direct service connection, presumptive 
service connection, service connection by aggravation, and 
secondary service connection.  He reported that he served in 
Kuwait and Saudi Arabia and was exposed to smoke from oil 
well fires, pesticides, depleted uranium, contaminated food 
and drink, and indigenous infectious diseases, among others.  
He submitted a list of current symptoms; however, no 
respiratory symptom was mentioned.  Thus, a respiratory 
disorder was not claimed in December 1997.

In July 2000, the veteran did claim service connection for 
emphysema due to breathing smoke and dust in the Persian Gulf 
War.  He also reported that he had to burn human wastes with 
diesel fuel twice a day and that he spray painted frequently 
and sprayed insecticide.  Thus, 38 U.S.C.A. § 1103 (2002) 
applies to this case, as the claim was received subsequent to 
June 9, 1998.  

To summarize the evidence received since July 2000, the 
veteran's spouse (a nurse) wrote that the veteran coughed at 
times since returning from Desert Storm.  VA respiratory 
examination reports note that the veteran has COPD, that he 
had smoked for 25 years, and that smoking was the most likely 
cause of his COPD.  Dr. Bradley reported that the veteran had 
signs of emphysema while in the service.  Dr. Bradley noted 
that COPD was consistent with emphysema.  In an August 2002 
addendum, a VA physician agreed that emphysema is equivalent 
to COPD.  The above mentioned medical connection between COPD 
and smoking is significant because the new statute bars 
service connection for disability due to smoking.

According to 38 U.S.C.A. § 1103(a), service connection is 
prohibited for disability or death on the basis that it 
resulted from disease or injury attributable to the use of 
tobacco products during active service.  38 U.S.C.A. § 
1103(a).  This could prohibit service connection for COPD and 
emphysema in this case, as COPD has been attributed to the 
veteran's smoking a pack a day for 25 years.  However, the 
next subsection, § 1103(b), contains an exception to this 
prohibition.  

Service connection may be granted if a tobacco-related 
disability was manifest during service or to the requisite 
degree of disability within any applicable presumptive 
period.  38 U.S.C.A. § 1103(b).  

Applying § 1103(b) to this case, the veteran's separation 
examination report in April 1991 clearly reflects that 
emphysema arose during active service, regardless of a VA 
examiner's finding that it arose in 1993.  The Board finds, 
therefore, that emphysema arose during active service.  
Finally, competent medical evidence reflects that for 
purposes of this veteran's claim, COPD and emphysema are the 
same disease.

After considering all the evidence of record, including the 
testimony, the Board finds that clear and unmistakable 
evidence of the preexistence of COPD has not been submitted 
and that COPD arose during active service.  Service 
connection for COPD and/or emphysema must therefore be 
granted, as its onset during active service fits within the 
exception set forth at 38 U.S.C.A. § 1103 (b).  


ORDER

Service connection for a growth (corn) on the left foot is 
granted.

Service connection for blisters is denied.

Service connection for an undiagnosed illness manifested by 
chronic left knee joint pains is granted.

Service connection for a left femoral enchondroma is denied.

Service connection for COPD and/or emphysema is granted.


REMAND

The Court held that when the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

With respect to entitlement to service connection for a 
disability of the cervical spine, in its February 2004 
remand, the Board requested that a medical expert examine the 
neck and determine whether the cervical spine disability was 
related to active service.  The Board specifically requested 
that all opinions expressed "must be accompanied by a 
complete rationale."  

According to the June 2005 VA orthopedic examiner, the 
veteran injured his neck during active service when his truck 
hit a bump and the force caused his head to hit the truck 
cab's ceiling.  He reportedly had neck pains ever since.  
June 2005 X-rays showed loss of disc height from C2 through 
C7 and bone spurring.  The assessment was mild degenerative 
disc disease and osteoarthritis of the cervical spine.  The 
VA physician opined that this neck disorder was not caused by 
the incident where the veteran hit his head in the truck.  
The physician provided no rationale or explanation for this 
conclusion.  

A rationale for the VA physician's conclusion would be 
helpful in determining the probative value of the opinion.  
This is especially important because a September 1994 private 
medical report and X-rays note severe degenerative changes of 
the mid-cervical spine.  Dr. Stanley Bradley felt that 
osteoarthritis was present and recommended an MRI.  A 
November 1995 private MRI shows spondylosis at C4 through C7.  
A May 1996 VA clinical record notes a 2 to 3 year history of 
neck pains.  Moreover, because the veteran has reported 
continuity of painful neck symptomatology since an injury 
during active service and because osteoarthritis, a chronic 
disease within the meaning of 38 C.F.R. §§ 3.307 and 3.309 is 
shown, the Board must return the report to the physician for 
an addendum.  

The physician is asked to determine whether it is at least as 
likely as not (50 percent or greater probability) that 
osteoarthritis began during active service or within one year 
of June 1991, the last date that the veteran served in active 
military service.  If the answer to that question is "no", 
then the physician is asked to review the 1994 evidence of 
severe degeneration and provide a rationale for the negative 
opinion expressed in June 2005.  

Accordingly, the case is REMANDED for the following action:

1.  VA must review the entire file and 
ensure for the remaining issue on appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App.473 
(2006), and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as affecting the 
remaining issue on appeal.

2.  After the development requested above 
has been completed, AOJ should return the 
claims file to the VA physician who 
performed the June 2005 orthopedic 
examination.  The physician is asked to 
review the claims file, including a 
September 1994 private medical report 
that mentions severe degenerative changes 
of the cervical spine and then answer the 
following:

I.  Is it at least as likely as not 
(50 percent or greater probability) 
that the cervical spine disorder had 
its onset in service?  

II.  If the answer above is "no", 
then is it at least as likely as not 
(50 percent or greater probability) 
that osteoarthritis of the cervical 
spine arose within a year of the 
veteran's June 1991 separation from 
active service?

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.  The 
veteran may be reexamined, if 
necessary.  If the designated 
physician is not available, a 
qualified substitute may be used.  

3.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
service connection claim.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


